 AMC AIR CONDITIONING CO.AMC Air Conditioning Co. and North Central TexasLaborers' District Council Local Union No. 1324and International Association of Machinists andAerospace Workers, AFL-CIO. Cases 16-CA-6581 and 16-CA-6710September 23, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn March 29, 1977, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge'only to the extent consistent herewith.The General Counsel contends that Respondentviolated Section 8(a)(l) by preventing employeeThreadgill on nonworktime and in a nonwork area-that is, in the lunchroom during his lunchbreak-from reading to other employees material concerningthe rights of employees, management, and laborunder the Act, and violated Section 8(a)(3) bydischarging Threadgill for engaging in union orprotected activity. The Administrative Law Judgefound, however, that Threadgill had no protectedright to make an unauthorized speech in thelunchroom and that he was properly discharged,essentially for insubordination, We disagree.I. THE 8(a)(l) VIOLATIONSNorth Central Texas Laborers' District CouncilLocal Union No. 1324 began organizing Respon-dent's plant in April 1976. Gregory Threadgill was,I The complaint alleged, inter alia, that Paul W. Josey was unlawfullydischarged on July 22, 1976. The Administrative Law Judge concluded.however, that the record failed to establish that Josey was discharged forunlawful reasons rather than for insubordination as asserted by Respon-dent. In reaching this result he found it unnecessary to pass on Respondent'scontention that Josey was at all times relevant a supervisor. Neither theGeneral Counsel nor the Charging Party in Case 16-CA-6710 filedexceptions to the recommended dismissal of the complaint with respect toJosey's discharge. However, Josey filed papers with the Board in which healleged that he had never been a supervisor and that his case was notadequately tried, with the consequence that the record evidence does notjustify dismissing the complaint with respect to him. He thus requests thatthe record be reopened for the purpose of taking additional evidencebearing on the legality of his discharge. We find below that Respondent didengage in certain unlawful conduct pnor to the date of Josey's dischargewith the consequence that the circumstances surrounding that discharge do232 NLRB No. 24as Respondent knew, active on behalf of the Union.On May 7 during his lunch period, he stood up in thelunchroom and in a loud voice asked for attention,stated his name, and informed the approximately 75employees there in the room that he was a member ofthe union committee trying to organize the plant.After making another comment or two, he began toread from a book material concerning the rights ofemployees, management, and labor under the Act.2At the time, Foreman Davenport was eating in thelunchroom. He checked with Plant Manager Palmerto see if Threadgill had permission to give alunchroom speech, learned he did not, and then, withtwo other supervisors supporting him, three or fourtimes ordered Threadgill to stop his unauthorizedspeech. Threadgill refused on the ground he had aright to continue. Finally, one of the supervisorsinvolved, Jackson, closed the book Threadgill wasreading from and with that the latter gave up hisattempt to finish his "speech."There can be no question but that an employee'smaking a union-related speech as here on his owntime and in a nonwork area is a type of concertedactivity protected by the Act. Indeed, it is notcontended otherwise. Rather, the issue as presentedis whether or not in the particular circumstancesRespondent had an overriding right legally justifyingits forcing Threadgill to discontinue his speech; i.e.,reading from a book on rights under the Act. TheAdministrative Law Judge held that it did, relying inthis regard on what he found to be Respondent's ruleproscribing, inter alia, lunchtime speeches or meet-ings in the lunchroom without prior approval frommanagement, a rule which he concluded reflected alegitimate concern of management to insure employ-ees "their undisturbed tranquility" during their 30-minute lunch period.It may well be that in certain limited circumstancesan employer can lawfully prohibit the use of alunchroom during mealtimes for various loud orotherwise disrupting activities including certainnormally protected concerted activities.3But con-trary to the conclusions of the Administrative Lawindeed appear suspicious. Nevertheless. we find that the Administrative LawJudge's result is supported by largely uncontradicted and substantialevidence and that insufficient grounds have been advanced for eitherreversing that result or for remanding the case for taking additionalevidence. Furthermore, Josey's record testimony supports, we find, theconclusion that he was at the time of his discharge a supervisor as defined inthe Act. In view of all the foregoing, Josey's request that the case beremanded for the taking of additional evidence with respect to his dischargeis denied.2 Threadgill stated that he was not acting as a member of the unioncommittee in addressing the employees but rather as a citizen of the UnitedStates. Such comment does not subtract at all from the fact that Threadgillwas concerned with encouraging employees to engage in union activities b)reading to them what their nghts with regard to such matters were.3 See, e.g., Farah Manufacturing Company, Inc., 202 NLRB 666. 707(1973). where the Board adopted the Administrative Law Judge's conclusion(Continued)283 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJudge we are not faced with that type of situationhere, for there is no evidence that the silencing ofThreadgill was a consequence of any establishedmanagement policy or rule prohibiting speechmakingor similar mealtime conduct in the lunchroom forany reason, much less for the specific purpose ofinsuring employees "their undisturbed tranquility"during their lunch period.4Certainly there was noannounced rule-oral or written-to that effect.Furthermore, Foreman Davenport's and Manufac-turing Manager Palmer's handling of the situationbelies the conclusion that any such rule existed.Thus, when Threadgill commenced his talk Daven-port did not stop him on the ground it was prohibitedby a rule. Rather he checked with Palmer to see ifThreadgill was authorized to give a speech in thelunchroom. As for Palmer, he made no reference toany rule forbidding mealtime speeches, but ratherjust replied he had given no authorization anddirected that Threadgill be stopped. Consequently, itis apparent that Threadgill's error was, at leastostensibly, lack of authorization for his lunchroomspeech, not the violation of any established rule orpolicy proscribing speeches during mealtimes inorder to assure "tranquility" in the lunchroom.5However, Respondent cannot lawfully require anemployee to secure permission as a precondition toengage, without fear of management interference orretaliation, in protected concerted activities oncompany property in nonwork areas on the employ-ees' free time.6Consequently, we find in view of all the foregoingthat Threadgill's refusal to accede to Davenport'sinitial demands to stop talking to the lunchroomemployees was not, as the Administrative Law Judgefound, insubordination, but rather that Davenport'sattempt to stop Threadgill's speech and his ultimatesuccess in doing so constituted illegal interferencethat a company prohibition against speeches and demonstrations in thecompan) cafeteria was reasonable and proper where the cafetena was usednot only by employees but also by visitors and customers and wherespeechmaking was permitted in a central hallway frequented by employeesthe union sought to reach. There is in the present case no evidence of visitoror customer use of' the lunchroom, and no claim Threadgill's speech hadundesirable business-related consequences. Also there is no evidence thatRespondent had prosided. or that there existed, any other location whereThreadgill could reach the audience he was seeking to reach. Clearly,Foreman Davenport's invitation to Threadgill to take his group outside didnot provide him with a satisfactory alternative to make his views public, asThreadgill was seeking obviously to reach employees reluctant to engage inuniion activities and who therefore would be unlikely to follow him outside.4 In support of his conclusion that there was such a rule. theAdministrative Law Judge relied at least in part on evidence that in the pastpersons seeking to use the lunchroom for meetings of various kinds firstasked and were then given permission to do so. But we have here onlyevidence of' a practice, and one which seems singularly unrelated to theproblem before us: for there is no showing at all that anyone had eversought permission for mealtime use of the lunchroom for a meeting orspeech, much less that a request of that kind had been denied on grounds ofa rule against such use.I Davenport did testify he told Threadgill he could not give a speech"while the you know, the employees are having lunch." But he almostwith Threadgill's rights to engage in protected union-related concerted activities.7Accordingly, we furtherfind that in attempting to stop and in finally stoppingThreadgill's speech Respondent violated Section8(a)(1) of the Act.II. THE DISCHARGE VIOLATIONPrecisely what transpired following the suppressionof Threadgill's speech is a matter for the most part ofdisputed testimony, the conflicts having been leftunresolved by the Administrative Law Judge. But itdoes appear that Threadgill had been led to believehe was going to be discharged; that a fellow union in-plant committeeman told him that he should takesome witnesses and go to the timeclock; thatThreadgill did select a couple of union committee-men as witnesses, left the lunchroom, and headedtoward the timeclock; and that some 30 employeesfollowed of their own accord, as there is no evidencethat Threadgill requested or otherwise encouragedthem to accompany him and his "witnesses." On theway to the timeclock the group was met byRespondent's president, Paschal, who testified that itappeared to him that Threadgill was trying to give aspeech and that he asked Threadgill to go to theoffice with him, but that Threadgill disregarded therequest. At that point Manufacturing SuperintendentPalmer put in an appearance and Paschal told him totake Threadgill to the office and find out what theproblem was. With that Paschal disassociated himselffrom the situation and according to his owntestimony played no part in the subsequent decisionto discharge Threadgill.Palmer did direct Threadgill several times to cometo his office. Threadgill initially refused, apparentlyimmediately followed this testimony with the statement he told Threadgill"he was not authorized to give a speech in the lunchroom." His testimony isthus obviously inconclusive with respect to the existence of any rule.Davenport also testified in response to a leading question that he had toldThreadgill "he was disturbing everyone." However, that statement clearly isno support for a conclusion that there was any rule against lunchtimespeeches. It is also irrelevant with respect to the protected nature ofThreadgill's speech. Wayne Graphics, Inc., 207 NLRB 658, 664 (1973).Finally, it can also be noted that on the record here there is no support forDavenport's statement that employees were disturbed. All we have on thispoint is Davenport's testimony that when Threadgill started his speech someemployees asked him what was going on. In fact, Davenport appears to havebeen the only person in the lunchroom disturbed by Threadgill's conduct.6 See, e.g., Fasco Industries, Inc., 173 NLRB 522 (1968), and CampbellSoup Company, 159 NLRB 74 (1966). Assuming what the facts fail to showthat there was a rule which was realized through a fixed policy or intentnever to grant permission for mealtime use of the lunchroom for speeches orother disturbing "activities," such a rule would be unlawful if for no otherreason than that in not defining the area of permissible union activity in amanner clear to employees it would tend to cause employees to refrain fromengaging in protected activities in areas where, and at times when, they havea nght to do so under the Act. See Fasco Industries, supra.7 Farah Manufacturing Company, Inc., supra.284 AMC AIR CONDITIONING CO.because he believed Palmer should first punch in histimecard.8However, when threatened with physicalremoval from the plant, he did go to the office.There, according to Palmer's version of the events, heasked Threadgill what his problem was and Thread-gill replied that he was "in his rights or within hisconstitutional rights or something to that effect ingiving a speech." Next, Palmer inquired-still ac-cording to his testimony-what was the disturbanceout on the line, but to this question Threadgillassertedly refused to give any answer or explanation.With that Palmer testified "I terminated him," laterexplaining that he had fired Threadgill "for refusinga reasonable request on my part, on the part ofmanagement and creating a disturbance on theproduction line during working hours." As statedabove, the discharge is alleged to have violated theAct.Palmer's explanation of the discharge is patentlydisingenous, especially in the manner in which itnecessarily seeks to separate the incident in thelunchroom concerning the unlawful suppression ofThreadgill's speech from subsequent related events.Clearly, Threadgill's conduct while walking throughthe plant and his alleged recalcitrance at thetimeclock were directly caused by Respondent'sunlawful conduct in the lunchroom and were animmediate part of Threadgill's response to Respon-dent's illegal interference. Consequently, even ac-cepting Palmer's explanation that Threadgill wasdischarged for his behavior in the plant, Threadgill'sconduct was both a reasonable and foreseeableconsequence of Respondent's interference with hisstatutory rights and thus was itself, we find, conductprotected by the Act. Furthermore, the record shows,and we find, that Palmer knew that Threadgill'sactivities for which he was discharged were not someisolated incidents of alleged misbehavior but wereimmediately related to and in fact had grown out ofthe lunchtime suppression of his speech. Thus, it wasPalmer himself who had ordered the speech stoppedas unauthorized; and in the office before hisdischarge Threadgill told Palmer that his "problem"was that he had a protected right to give the speech." Threadgill had punched out for lunch. According to his testimony hewas concerned that if he did not punch back in it would appear he hadsimply left at lunchtime and never returned. A record such as that would, hefeared, be detrimental to his own interests. Consequently, it appears-andthis irrespective of the substance of Threadgill's fears-that Threadgill'sconduct at the timeclock was based on a reasonable and legitimate concernfor his own interests and was not simply some mindless or defiant resistanceto management." Thus the Administrative Law Judge found "that Threadgill was guiltyof serious insubordination by insistently ignoring Respondent's repeatedrequests to discontinue his speech in compliance with the rule, by causing adisturbance in the lunchroom and on the plant floor and by refusingRespondent's requests to discuss the matter away from the working area."He thus concluded "that Respondent did not violate the Act in dischargingThreadgill." The Administrative Law Judge's position here necessarilyFurther, we believe, and so find, that the foregoingsupports the conclusion-also reached by the Ad-ministrative Law Judge-that Threadgill was dis-charged not only for the reasons given by Palmer butalso for delivering his protected union-related speechin the lunchroom and for resisting attempts to silencehim.9Consequently, whether Threadgill was dischargedfor his conduct in the plant and at the timeclock, orfor his conduct in giving his lunchroom speech andresisting its suppression, or for both reasons, itappears, and we find, that he was discharged forengaging in protected concerted activity. Therefore,his discharge would clearly seem to have violatedSection 8(a)(1) of the Act. However, we are facedhere with what seems to us to be a rather anomaloussituation in that the complaint alleges specificallyonly an 8(a)(3) violation with respect to the dischargeand fails to allege that the discharge constitutedeither an independent or derivative violation ofSection 8(a)(l). Nevertheless, in the circumstances,we believe that the record before us, including theformal papers, justifies a finding that Threadgill'sdischarge did violate Section 8(a)(l). First, thecomplaint does allege, inter alia, that Threadgill wasdischarged for engaging in "concerted activities forthe purpose of ...mutual aid or protection," inother words for engaging in protected concertedactivities. Thus, the elements of an 8(a)(1) violationwere alleged and in consequence Respondent wasput on notice that such an issue was present in thecase. Second, Respondent's defense was predicatedon the claim that Threadgill was discharged forcreating a commotion in the plant, and it introducedconsiderable testimony-part of which we havealluded to above-that Threadgill's discharge was forsuch reason and for his refusing to comply with aproper order of management, and that that dischargewas unrelated to his lunchroom speech and itssuppression.'s Consequently, the Respondent's de-fense was directed at least in effect toward the 8(a)( I )type allegations of the complaint. It is thus clear thatthe 8(a)(1) aspects of the discharge were fullylitigated. In view of all the foregoing we believe, asimplies a finding with which we obviously agree that Threadgill wasdischarged for his lunchroom as well as plant conduct. We. of course, hasefound that conduct not to have been insubordination but rather to harebeen protected concerted activity.i0 Respondent filed no brief with the Board, but in its brief to theAdministrative Law Judge it took the position that the discharge )1Threadgill was not motivated by any antiunion considerations. Neverthe-less, Respondent's counsel stated at the beginning of the hearing thatRespondent took the position Threadgill was discharged for creating acommotion in the plant and Manufactunng Manager Palmer testified asindicated that he fired Threadgill for such reason and for refusing to obe) aproper order of management to go to the company office. Consequently it isclear that Respondent's initial position and primary testimony were notnarrowly related to the 8(aX3) allegation of the complaint but also coveredthe 8(a)(1) type allegation.285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstated above, that the record fully warrants andsupports a finding that Threadgill's discharge violat-ed Section 8(a)(l) of the Act 1and we so find.Furthermore, as we have noted, the record showsthat Threadgill was active in support of the Union;he introduced himself in the lunchroom as a memberof the union committee, and the speech related,among other things, to employee rights to engage inunion activities. In view of these considerations, wealso find that Threadgill's discharge for his unionactivities in delivering the speech and for resistingattempts to silence him necessarily had the inherenteffect of discouraging Threadgill and other employ-ees from engaging in union-related activities and thusconstituted unlawful discrimination under Section8(a)(3) of the Act.12CONCLUSIONS OF LAWi. AMC Air Conditioning Co. is, and at all timesmaterial herein has been, an employer engaged incommerce and a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2. International Association of Machinists andAerospace Workers, AFL-CIO, is, and at all timesmaterial herein has been, a labor organization withinthe meaning of Section 2(5) of the Act.3. By prohibiting an employee from giving aunion-related speech in a nonwork area on theemployee's free time, Respondent violated Section8(a)(l) of the Act.4. By discharging Gregory Threadgill for engag-ing in concerted and union-related conduct protectedby Section 8(a)(1) of the Act, Respondent violatedSection 8(a)(l) and (3) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in,and is engaging in, certain unfair labor practices, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectuatethe policies of the Act.As we found that Respondent unlawfully dis-charged Gregory Threadgill, we shall order that itoffer him immediate and full reinstatement to hisI" Independent Metal Workers Union Local No. I (Hughes Tool Company),147 NLRB 1573, 1576-77 (1964), in which the Board held in effect thatwhere a complaint describes a violation of a certain section of the Act andwhere the facts constituting such violation are alleged and fully litigated, theBoard is not precluded from finding a violation of the relevant section of theAct merely because the General Counsel has not alleged as a legalconclusion that the pleaded and litigated facts violated such section of theAct. See also America Newspaper Publishers Association v. N.L.R.B., 193F.2d 782, 799-800 (C.A. 7, 1951), cert. denied 344 U.S. 812 (1952), and REATrucking Company, Inc., v. N.L.R.B., 439 F,2d 1065 (C.A. 9, 1974), andformer job or, if that job no longer exists, to asubstantially equivalent position, without prejudiceto his seniority or other rights and privileges. Weshall also order that Respondent make him whole forany loss of earnings suffered as a consequence of hisillegal discharge in the manner provided in F. W.Woolworth Company, 90 NLRB 289 (1950), withinterest as prescribed in Isis Plumbing & Heating Co.,138 NLRB 716 (1962), and Florida Steel, Corporation,231 NLRB 651 (1977).13Finally, in view of the serious nature of Respon-dent's unfair labor practices, we find that a broadcease-and-desist order is necessary and appropriate.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,AMC Air Conditioning Co., Fort Worth, Texas, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Preventing employees from presenting union-related speeches or speeches concerning protectedconcerted activities in nonwork areas on the employ-ees' free time.(b) Discharging employees for engaging in concert-ed or union-related activities protected by Section 7of the Act.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights protected by Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Offer Gregory Threadgill immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent job,without prejudice to his seniority or other rights andprivileges or working conditions, and make himwhole for any loss of earnings he may have sufferedas a result of the discrimination against him, suchbackpay to be determined in the manner set forth inthe section of the Decision entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allOwens-Corning Fibreglas Corporation v. N.LR.B., 407 F.2d 1357 (C.A. 4.1969).12 Radio Officers' Union of the Commercial Telegraphers Union [A. H. BullSteamship Co.l v. N.L. R, B., 347 U.S. 17 (1954).13 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods priorto August 25, 1977, in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.286 AMC AIR CONDITIONING CO.other records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its Fort Worth, Texas, plant copies ofthe attached notice marked "Appendix." 14Copies ofsaid notice, on forms provided by the RegionalDirector for Region 16, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT prohibit our employees fromgiving union-related speeches or other speechesconcerning protected concerted activities in non-work areas including the lunchroom on their freetime.WE WILL NOT discharge employees for engagingin protected concerted or union-related activities,including giving speeches in the lunchroom ontheir free time concerning protected concerted orunion activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights protected by Section 7 of theNational Labor Relations Act.WE WILL offer Gregory Threadgill immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentjob, without prejudice to his seniority or otherrights and privileges or working conditions, andwe shall pay him for any loss of earnings he mayhave suffered as a result of his unlawful discharge.AMC AIR CONDITIONINGCo.DECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: Uponcharges filed on May 10 and July 26, 1976, a consolidatedcomplaint issued by the General Counsel on August 18,1976, and an answer filed by Respondent, a hearing washeld in Fort Worth, Texas, on November 11 and December7, 1976.Upon the entire record in the case, including myobservation of the demeanor of the witnesses and uponconsideration of briefs, I make the following:FINDINGS OF FACTI. BUSINESS OF RESPONDENTRespondent AMC Air Conditioning Company, a Texascorporation, manufactures air conditioner componentparts at a plant in Fort Worth, Texas. It is an employerwithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDNorth Central Texas Laborers' District Council LocalUnion No. 1324 (herein called Union) and InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO (herein called Machinists), are labor organizationswithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESAll dates herein are in 1976.The complaint alleges that on May 3, Respondent "byorder and by physical restraint, prohibited an employee[Gregory Threadgill on non-work time and in a non-workarea from reading to other employees their rights underSection 7 of the Act, and distributing to them pamphlets orliterature regarding their rights" thereby violating Section8(a)(1) of the Act, and that Respondent dischargedThreadgill on May 7 and Paul Josey on July 22 in violationof Section 8(aXl1) and (3) of the Act. Respondent denies allalleged violations and claims that it discharged Threadgillfor causing a disturbance in the plant and Josey forinsubordination, and it further asserts that Josey was inany event a statutory supervisor and therefore outside theAct's protection.The Union (Laborers) began organizing Respondent'semployees in or about April, and on May 10 some 28employees sent a letter to Respondent, signed by each ofthem including Threadgill and Josey, advising that theywere actively engaged in the organizational effort. Exceptas described above, the complaint does not allege, and therecord does not establish, that Respondent has engaged inany other violations of the Act, that Respondent is opposedto the unionization of its employees, or that Respondenthas ever expressed such animus to its employees.Threadgill's DischargeThreadgill was in Respondent's employ about 2 monthswhen he was discharged. He had attended union meetingsand had openly handed out union cards in the plant287 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlunchroom and solicited employees to sign them. Thread-gill's supervisors saw him engaging in this activity and theysaid nothing to him about it.During his lunch period on May 7, Threadgill stood upin the lunchroom where approximately 75 employees wereeating at the time. (The lunchroom was estimated to besomewhat larger than 25 feet by 75 feet.) In a loud voiceThreadgill announced his name to the employees andstated that he wanted their attention and he told them hewas on the organizing committee which was trying to forma union at the plant. Threadgill then proceeded to readfrom a high school textbook concerning the respectiverights under the Act of employees, employers, and unions.Foreman Jimmy Davenport was having lunch with some14 of his employees and they apparently did not want tolisten to Threadgill's speech. Davenport checked withWinston Palmer, the plant manager, to determine whetherThreadgill had been given permission to make a speech inthe lunchroom during that period and Palmer advised himthat Threadgill had no such authorization and thatDavenport should stop Threadgill's speech. Davenportreturned to the lunchroom and either he or anothersupervisor informed Threadgill that unauthorized speechesin the lunchroom during lunch period were againstcompany policy and that Threadgill would have to stop.Threadgill argued with Davenport about his right to makethe speech, and he continued addressing the employees.Davenport repeated the instruction to Threadgill, andThreadgill again failed to comply. Meanwhile some 10 or15 employees in the lunchroom began cheering Threadgill,and Davenport told Threadgill he could go outside theplant and make his speech to those employees who wantedto hear him but that he should stop disturbing the otheremployees in the lunchroom. Threadgill continued with hisspeech. Davenport a third time told Threadgill to stop, andThreadgill once more ignored Davenport's request. Anoth-er supervisor thereupon reached over and forcibly closedthe book from which Threadgill was reading to theemployees. Threadgill then sat down, but not beforearguing heatedly with Davenport in "nose to nose" fashion.Threadgill testified that during this incident an unidentifiedsupervisor also told him he could not distribute unionliterature in the lunchroom.There is some conflict in the record at this point.Threadgill testified, without corroboration, as follows:That before sitting down he mentioned he would find outabout his right to make a speech and that when he did sitdown an unidentified supervisor told him to leave thepremises; that he then sought to make a telephone call inthe lunchroom to a union organizer to inquire about hisrights and that, after dialing the number and while waitingfor the organizer to answer the call, Respondent PresidentA. J. Paschal entered the lunchroom and disconnected thetelephone receiver and told Threadgill to go with him; thatPaschal "got mad" when Threadgill refused to accompanyhim, whereupon Paschal directed Palmer to "take thisman's name down" and that he (Paschal) wanted Thread-gill "out of here right now" and would call the police ifnecessary; that Threadgill replied that they knew where hisI As indicated above, Threadgill first placed this particular conversationwith Paschal in the lunchroom.timecard was if they wanted to terminate him; that Paschaland Palmer thereupon left the lunchroom and thatThreadgill, taking some "witnesses" with him and followedby half the people in the lunchroom, also left thelunchroom and headed for the timeclock which waslocated in or adjacent to an area where employees were atwork; that on the way to the timeclock, Paschal askedThreadgill what his "problem" was and that Threadgillreplied that he wanted to make a speech; that Paschal toldThreadgill he wanted Threadgill off the premises andwould call the police; I and that Threadgill and Palmer hadanother exchange at the timeclock and that Palmer toldThreadgill that he (Palmer) didn't have to fire Threadgilland would just take Threadgill to the personnel office.Paschal and Palmer denied having been in the lunch-room at all on the occasion to which Threadgill testified,and they testified in effect that they first observedThreadgill addressing some 30 employees in a productionarea near the timeclock; that Paschal asked Threadgill tocome to his office and, upon Threadgill's refusal, Paschalinstructed Palmer to inquire about the cause of thedisturbance and that Palmer should get Threadgill out ofthe production area and have the other employees return towork; that Palmer asked Threadgill to accompany him tothe office, and Threadgill refused; that Palmer thenremoved Threadgill's timecard and several times repeatedhis request that Threadgill go with him to the office; andthat Threadgill did go to the office after Palmer toldThreadgill he would be forcibly removed from the plantunless Threadgill would "sit down and talk."All parties agree that Threadgill finally went to Palmer'soffice and Palmer testified that he then asked Threadgillwhat the disturbance was about and that he firedThreadgill when Threadgill refused to answer or explainthe situation. Palmer testified that he discharged Threadgillfor creating a disturbance in a production area and forrefusing to come to his office to discuss the matter.Threadgill testified that Palmer told him he was beingterminated "for holding an unlawful union meeting andcausing a disturbance in a work area."The record establishes that speeches may not be made ormeetings held in the lunchroom without prior approvalfrom either the front office or Plant Manager Palmer andthat, upon such authorization, the procedure is to postnotices of the meeting on the plant bulletin board. Palmertestified that the only speeches he has attended in thelunchroom were after work, not during the lunch period.Threadgill had not sought or obtained permission to makehis speech. It is recalled that Threadgill had solicited andhanded out union cards in the lunchroom with companyknowledge and without criticism or other interference ofany sort, and the record does not establish that there wasany restriction on such personal distributions or solicita-tions. (I do not credit Threadgill's testimony that anunidentified supervisor told him he could not distributeunion literature in the lunchroom). Foreman Davenporttestified that he stopped Threadgill from making thespeech, not because of the union content of the speech butbecause Threadgill had not been authorized to make one288 AMC AIR CONDITIONING CO.and because Threadgill was disturbing him and otheremployees by making the speech during the lunch period.DiscussionAfter the parties had rested and in an effort tounderstand the theory of the General Counsel's case, Iinquired whether the General Counsel was contending thatThreadgill had a protected right to make a union speechnotwithstanding the company rule described above, and Ialso inquired whether Respondent would violate the Act bydischarging Threadgill for persisting in making a speechdespite repeated requests and instructions that he stop. TheGeneral Counsel replied that on those facts alone Respon-dent would not have violated the Act. The GeneralCounsel then stated that his theory of the case was thatRespondent had discharged Threadgill for antiunionreasons. When I then inquired what showing there was ofunion animus, the General Counsel mentioned thatPaschal had purportedly interfered with Threadgill'stelephone call to the union organizer and that Respondentdid discharge Threadgill, and in his brief the GeneralCounsel also relies in this connection on the purportedstatement by an unidentified supervisor (which statement Ihave not credited) concerning the distribution of unionliterature. There was neither claim nor showing ofdisparate use of the lunchroom as to union speeches and,whether or not Paschal did interfere with Threadgill's call,there was no credible showing of union animus. According-ly, I find that the record does not establish that the unionnature of the speech -as distinguished from the fact ofmaking a speech at all -had anything to do withRespondent's motivation in discharging Threadgill.In his brief the General Counsel contends for the firsttime that Threadgill did in fact have a protected right tomake the speech, and as predicate for this contention herelies on established law concerning the statutory protec-tion afforded union solicitation and distribution in non-work areas during nonworktime. The General Counselthereupon asserts that the company rule was "overlybroad" and therefore illegal in prohibiting speeches in suchcircumstances. The General Counsel also now contendsthat even assuming the validity of the company rule,Threadgill's conduct was not so unreasonable as to deprivehim of the protections he would otherwise enjoy whileengaging in union activities in a nonwork area duringnonworktime. The General Counsel states in connectionwith these various theories that "No one was forced to stay[in the lunchroom during their own lunch period], andthere is no evidence Threadgill demanded that anyone payattention to him."Respondent does not question the right of its employeesto solicit in behalf of the Union or to distribute unionliterature in the lunchroom, which would be in a nonworkarea during nonworking hours. Republic Aviation Corpora-tion v. N.L.R.B., 324 U.S. 793, 803 (1945); N.L.R.B. v.Magnavox Company of Tennessee, 415 U.S. 322, 324 (1974);Samsonite Corporation, 206 NLRB 343, 346 (1973). And itis to be presumed that any restraint on such activities is"discriminatory in the absence of evidence that specialcircumstances make the rule necessary in order to maintainproduction or discipline." Perton Packing Company, Inc.,49 NLRB 828, 843-844 (1943), quoted with approvalN.L.R.B. v. Magnavox, supra; East Bay Newspapers, Inc.,d/bh/a Contra Costa Times, 225 NLRB 1148, 1149 (1976);Hoerner Waldorf Corporation, 227 NLRB 612, 613 (1976).Speeches in behalf of unions are a form of organizationalactivity, but as in the present case that technique is vastlydifferent from personal solicitation or other privateconversations. Employees were in the lunchroom to havelunch and relax, and it is a legitimate concern of theiremployer to insure their undisturbed tranquility duringthat 30-minute period. It is not enough to prevail here thatThreadgill had a right to solicit individual employees in thelunchroom or to attempt to speak with them privatelyconcerning the Union. In these situations, plainly protectedunder the Act, the individuals are free to rebuff or ignorehim and to continue their luncheon period withoutdisturbance. Nor is it appropriate to say, as the GeneralCounsel suggests, that employees who did not want to hearThreadgill were free to leave the lunchroom. Indeed, whenI inquired at the hearing whether Respondent would haveviolated the Act by refusing to allow an employeeorganizer to make a speech in the lunchroom during theluncheon period, the General Counsel said Respondentwould not have. The General Counsel nonetheless doesfurther argue that the facts of this case "are substantiallysimilar, if not identical to," the facts in Farah Manufactur-ing Company, Inc., 202 NLRB 666 (1973). I respectfullydisagree with the General Counsel's analysis of that case,which I find to be plainly distinguishable from this case inimportant respects which need not be explicated here.In balancing the conflicting legitimate interests of allparties herein, I find that Respondent's rule is lawful underthe Act. And I find that Threadgill was guilty of seriousinsubordination by insistently ignoring Respondent's re-peated requests to discontinue his speech in compliancewith the rule, by causing a disturbance in the lunchroomand on the plant floor, and by refusing Respondent'srepeated requests to discuss the matter away from theworking area. I accordingly conclude that Respondent didnot violate the Act in discharging Threadgill. Uponconsideration of all attendant circumstances, includingThreadgill's provoking conduct in particular, I also find noviolation in the alleged telephone call episode even on thebasis of Threadgill's testimony.Josey's dischargeJosey was hired as a truckdriver in July 1974, and heeventually became a "vacuum machine supervisor" in theproduction department, the position he held at the time ofhis discharge on July 22, 1976. Although Respondent raisesa supervisory defense as to this discharge, I find itunnecessary to discuss and resolve that issue as I shallrecommend dismissing his case on its merits.It is recalled that Josey was I of 28 employees who byletter of May 10, 1976, advised Respondent that they were"actively engaged" in organizing a union at Respondent'splant. Josey passed out cards and distributed unionliterature in the lunchroom before and after work andduring the lunch period. There is no evidence thatRespondent interfered with his activities in any respect orspoke to him about his organizational efforts and, as stated289 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove, this record contains no showing that Respondentexpressed any union opposition or that it even has suchanimus.Gary Swinney is manager of the plastics department.Swinney testified that he fired Josey for insubordination inthat Josey failed on July 19 to follow instructions as tounloading and checking of merchandise. Swinney testifiedwithout contradiction and I find that he instructedForeman Ron Tritton to have Josey check in a large loadof material so that the whereabouts and availability of themerchandise could be controlled; and that Josey was givena packing slip for this purpose but that he failed to check inall the material as directed with the result that Josey "hadabout half of it checked in, and the rest of the material wasjust stacked around. We didn't know what had beendelivered or what happened."The General Counsel asserts that Respondent's insubor-dination defense is merely a pretext and that it really firedJosey for union reasons. The General Counsel thus refersto the fact that Josey had been in Respondent's employ for2 years and that Respondent had issued a writtenreprimand to Josey on May 12, 2 days after being advisedof Josey's organizational effort, and then issued anotherreprimand to him on June 11. The General Counselcontends that neither reprimand was justified although hehas not alleged that their issuance was discriminatory.The General Counsel's argument might be said to raise asuspicion, at most, about Josey's discharge. But suspicionwill not carry the day. Upon consideration of the entirerecord, including a complete lack of showing of animus, Iconclude that the record does not preponderantly establishthat Respondent discharged Josey for union reasons andnot for the "insubordination" incident. I shall recommenddismissal of his case.CONCLUSIONS OF LAWI. Respondent is an employer within the meaning ofSection 2(6) and (7) of the Act.2. Laborers and Machinists are labor organizationswithin the meaning of Section 2(5) of the Act.3. The record does not preponderantly establish thatRespondent has violated the Act in any respects alleged inthe complaint.[Recommended Order for dismissal omitted from publi-cation.]290